Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al (US 20140050886) in view of Nomura et al (US 2013/0164528) and Pirityi (WO99/60222) and Wang (US20160207283) as evidenced by Polyamide melt temperature in Polymer Properties Database.
As to claim 1, Burgin is directed to a molded multilayer lining for heat and sound insulation.  Burgin teaches the multilayer lining has a first layer made of a blended web of polyamide matrix material in the form of power or fibers or flakes and reinforcement fibers and a second layer of an open cell foam or a heat reflecting layer or a second reinforcement layer made of a blended web of polyamide matrix material in the form of fibers or flakes or powder (ASBT).  
Burgin teaches a thermoplastic matrix of polyamide which is equated with the thermoplastic resin of the base layer [0011] and [0041].  Burgin teaches reinforcement fibers such as glass, mineral or natural fibers [0042].
Burgin teaches additional layers such as a nonwoven scrim [0071]-[0073] which is equated with the skin layer. 
Burgin teaches a heat reflective layer can be used in the surface facing the heat source.  The heat reflecting layer should be capable of reflecting infrared radiation either from a heat source or sun [0056]-[0059].  Burgin teaches the heat reflecting layer which has infrared reflective properties, is made of metal [0056].
Burgin teaches glass fibers in the base layers [0029]. 


    PNG
    media_image1.png
    298
    869
    media_image1.png
    Greyscale

Burgin differs and does not teach a protective layer on the metal infrared reflective layer.  
Nomura is directed to an interior material for a vehicle.  Nomura teaches an interior material 10 for vehicle, comprising: a base material layer 11; a first reinforcement layer 12 disposed on a surface of a vehicle interior side of the base material layer; a second reinforcement layer 13 disposed on a surface of a vehicle body side of the base material layer; a skin layer 14 disposed on a surface of the opposite side of the first reinforcement layer viewed from the base material layer; and a backside layer 15 disposed on a surface of the opposite side of the second reinforcement layer viewed from the base material layer, wherein the backside layer comprises a base layer 16 and a functional layer 15' disposed on at least one surface of the base layer to block 
Nomura teaches base material layer 11 is made of a semi-hard foam material such as urethane foam. The interior side fiber layer 12 and the vehicle body side fiber layer 13 are made of a fiber material such as a glass fiber mat. The interior side fiber layer 12 and the vehicle body side fiber layer 13 are reinforcement layers which reinforce the interior material for vehicle 10, and are an adhesive layer which adheres the skin layer 14 and the infrared reflective layer 15' to the side of the base material layer 11. The skin layer 14 is selected from breathable materials such as a nonwoven cloth, a woven cloth, knit [0050].
Nomura also teaches glass fibers in the base [0050].
Nomura teaches an infrared reflective layer 15' is composed of an aluminum deposition film. The infrared reflective layer 15' having an infrared reflecting efficiency of 80-90%.  The infrared reflective layer 15' also has a non-breathable function, besides the function of reflecting infrared radiation [0050].
A protective layer 16 is formed on the surface of the infrared reflective layer 15’ [0049].  The protective film is laminated to cover the surface of the aluminum deposition layer 15B’ [0051].  The protective film is a transparent material that will not decrease the infrared reflecting efficiency of the infrared reflective layer 15’.  The protective layer can be a polyester based resin [0052]. The infrared reflective material can have pin halls and cracks but by covering with the protective film, the sebum from an operator’s hand can be avoided from entering the cracks and reducing the adhesive strength. The 

    PNG
    media_image2.png
    519
    823
    media_image2.png
    Greyscale

Nomura teaches an infrared reflecting layer that is aluminum and a metal as claimed.  Nomura teaches a protective film that is polyester.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a protective layer on the metalized IR layer motivated to reduce contamination from an operator’s hand.
Nomura differs and fails to teach the protective film is a polyamide.
Pirityi is directed to a heat reflecting foil. Pirityi teaches a heat reflecting foil which serves as a heat reflecting layer and a protective layer covering that.  The heat reflecting aluminum layer (2) formed by vapor deposition and there are plastic layers 1 and 3 positioned as protective layers.  The plastic protective layers can be polyester or polyamide.  The plastic layers are applied with a heat technology procedure (pages 4 and 5). Pirityi does not teach the films are stretched and therefore presumed the films meets the limitation of non-stretched.  
Pirityi differs and does not teach the melting point of the polyamide protective film.   Polyamide inherently has a melting point above 200C as evidenced by Polymer Properties Database and cited in this office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the polyester protective layer of Nomura for polyamide protective layer motivated by Pirityi which teaches the protective covers can be polyester or polyamide and obvious substitutes.
Burgin in view of Nomura and Pirityi differ and do not explicitly teach a base material of a polyolefin.  Burgin teaches the temperatures of thermoplastic polymers used as matrix fiber can include polypropylene, however Burgin does not use the polypropylene in the invention.  
Wang is directed to composite articles including films for use as headliners.  Wang teaches the composite articles include a core layer and a film layer.  The core layer can be a blend of glass fibers and a thermoplastic material to produce a light weight reinforced thermoplastic composite [0095]-[0096].  The polymer fibers such as polypropylene or polyamide as well as several other polymer types [0089].  Wang teaches the light weight composite provides improved mechanical properties and a lower basis weight [0094]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ substitute the polyamide for a polyolefin fiber in the headliner motivated to produce a light weight thermoplastic composite.  Wang teaches the polyolefin fibers are obvious substitutes for the polyamide fibers.
As to claim 9, Burgin teaches the heat reflecting layer is 20 to 150 micron which is greater than the claimed 0.005 to 0.2 micron.  Burgin does not teach a protective layer.
	Nomura teaches the thickness of the infrared reflecting layer is applied by deposition and is 0.03 to 0.09 micron [0050] which is within the claimed range.  The infrared reflective layer also is non-breathable. The thickness of the protective film 16 falls in a range of 5 to 25 micron. If the thickness of the protective film 16 is less than 5 micron, peeling off of the protective film 16 is likely to occur, and if the thickness of the protective film 16 is larger than 25 micron, an infrared transmittance of the protective film 16 (more than 60% is required) is deteriorated.  Nomura’s protective film thickness overlaps the claimed range.
	Pirityi teaches the thickness of the aluminum layer is 0.2 nm to 80 micron (page 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thin vapor deposited metal layer motivated to produce a lighter weight and non-breathable laminate.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the thickness of protective film motivated to optimize the IR transmittance.
	As to claim 10, Burgin teaches the heat reflecting, infrared reflecting layer can be aluminum [0036].  Nomura also teaches the infrared reflecting layer is aluminum [0055].
	As to claim 11, Burgin teaches the thickness of the base fibrous layer is 0.1 to 1 mm [0072] which overlaps the claimed range of 1mm to 15 mm. 

	Pirityi teaches the base felt layer is 0.2 mm to 50 cm which overlaps the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a base layer in the claimed range motivated to produce a laminate with the desired base support strength.
As to claim 13, Burgin differs and does not teach the thermoplastic polyolefin is a polypropylene. 
Wang is directed to composite articles including films for use as headliners.  Wang teaches the composite articles include a core layer and a film layer.  The core layer can be a blend of glass fibers and a thermoplastic material to produce a light weight reinforced thermoplastic composite [0095]-[0096].  The polymer fibers such as polypropylene or polyamide as well as several other polymer types [0089].  Wang teaches the light weight composite provides improved mechanical properties and a lower basis weight [0094]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ substitute the polyamide for a polyolefin fiber in the headliner motivated to produce a light weight thermoplastic composite.  Wang teaches the polyolefin fibers are obvious substitutes for the polyamide fibers.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al (US 20140050886) in view of Nomura et al (US 2013/0164528) and Pirityi (WO99/60222) and Wang (US20160207283) as evidenced by Polyamide melt temperature in Polymer Properties Database and in further view of Bahukudumbi (US 20100112881).
As to claim 12, Burgin, Nomura, Pirityi and Wang differ and do not teach outer layers of nonwoven, foam and knit.
Bahukudumbi is directed to automotive headliners and interior trim components that include a fibrous core layer of polypropylene binder fibers and structural fibers such as glass fibers [0024]-[0026]. The porous nonwoven core layer is covered with a foam 145 and decorative fabric layer such as a knit layer 143 (Fig. 8) [0032] and [0047].  Fig. 9 shows a scrim 162 attached to the core fibrous layer and then the foam 168 and knit outer layer 170 [0049].  The scrim is referred to a spunbond adhesive scrim [0001] which is a nonwoven.  
Bahukudumbi teaches the headliners have improved acoustics performance [0039].  Bahukumdumbi teaches the core provides improved performance and the fabric-foam laminate applied provides for decorative surface characteristics [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the nonwoven-foam-knit layer on the interior trim motivated to improve the aesthetic appeal by the knit layer and improve the acoustical performance of the headliner.

Claims 1, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (US 2020/0331230) in view of Nomura et al (US 2013/0164528) and Pirityi (WO99/60222) as evidenced by Polyamide melt temperature in Polymer Properties Database.

Bush teaches the layers 14, 12 and 16 wherein layer 14 is a facing layer that may be IR heat reflective [0014] and can include solid films, perforated films, solid foils, perforated foils, woven or nonwoven scrims or other materials.  For example the fabric layer may be metallized to impart infrared reflectivity [0035].  Bush teaches the facing layers can be one or more facing layers.
Bush teaches an infrared reflective layer that is a metal layer.
Bush teaches layer 12 is a fiber layer that includes fibers in a matrix, such as a thermoplastic matrix that can be thermoformed into a specifically shaped thermoformed product as claimed [0032].  The fiber matrix may include polyacrylate and/or epoxy (e.g., thermoset and/or thermoplastic type) fibers. The fiber matrix may include a multi -binder system. The fiber matrix may include one or more sacrificial binder materials and/or binder materials having a lower melting temperature than the high-temperature binder fibers. The fibers may be bi-component fibers, where at least a portion of the fiber is a high-temperature binder fiber [0022].  The fibers can be high temperature fibers and also with binder fibers with polyethylene or polypropylene sheaths [0024]. Bush teaches the fibers can be additionally be glass fibers [0018]. 
Bush teaches a fiber matrix with thermoplastic resin fiber that melt and glass fibers as claimed.

Bush differs and does not explicitly teach a protective layer on the IR layer 14.  While Bush suggests multiple facing layers, Bush does not teach a protective layer that is a non-stretched film with a melting temperature of greater than 200C and is polyamide. 
Nomura is directed to an interior material for a vehicle.  Nomura teaches an interior material 10 for vehicle, comprising: a base material layer 11; a first reinforcement layer 12 disposed on a surface of a vehicle interior side of the base material layer; a second reinforcement layer 13 disposed on a surface of a vehicle body side of the base material layer; a skin layer 14 disposed on a surface of the opposite side of the first reinforcement layer viewed from the base material layer; and a backside layer 15 disposed on a surface of the opposite side of the second reinforcement layer viewed from the base material layer, wherein the backside layer comprises a base layer 16 and a functional layer 15' disposed on at least one surface of the base layer to block an air flow to the vehicle body side from the vehicle interior, and/or to reflect infrared radiation from the exterior of the vehicle (ABST).
Nomura teaches base material layer 11 is made of a semi-hard foam material such as urethane foam. The interior side fiber layer 12 and the vehicle body side fiber layer 13 are made of a fiber material such as a glass fiber mat. The interior side fiber layer 12 and the vehicle body side fiber layer 13 are reinforcement layers which reinforce the interior material for vehicle 10, and are an adhesive layer which adheres the skin layer 14 and the infrared reflective layer 15' to the side of the base material 
Nomura teaches an infrared reflective layer 15' is composed of an aluminum deposition film. The infrared reflective layer 15' having an infrared reflecting efficiency of 80-90%.  The infrared reflective layer 15' also has a non-breathable function, besides the function of reflecting infrared radiation [0050].
A protective layer 16 is formed on the surface of the infrared reflective layer 15’ [0049].  The protective film is laminated to cover the surface of the aluminum deposition layer 15B’ [0051].  The protective film is a transparent material that will not decrease the infrared reflecting efficiency of the infrared reflective layer 15’.  The protective layer can be a polyester based resin [0052]. The infrared reflective material can have pin halls and cracks but by covering with the protective film, the sebum from an operator’s hand can be avoided from entering the cracks and reducing the adhesive strength. The configuration of an infrared layer and a protective layer provides a reflective layer that is hardly peeled off from the base material layer 11 [0053].

    PNG
    media_image2.png
    519
    823
    media_image2.png
    Greyscale

Nomura differs and fails to teach the protective film is a polyamide.
Pirityi is directed to a heat reflecting foil. Pirityi teaches a heat reflecting foil which serves as a heat reflecting layer and a protective layer covering that.  The heat reflecting aluminum layer (2) formed by vapor deposition and there are plastic layers 1 and 3 positioned as protective layers.  The plastic protective layers can be polyester or polyamide.  The plastic layers are applied with a heat technology procedure (pages 4 and 5). Pirityi does not teach the films are stretched and therefore presumed the films meets the limitation of non-stretched.  
Pirityi differs and does not teach the melting point of the polyamide protective film.   Polyamide inherently has a melting point above 200C as evidenced by Polymer Properties Database and cited in this office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the polyester protective layer of Nomura for polyamide protective layer motivated by Pirityi which teaches the protective covers can be polyester or polyamide and obvious substitutes.
As to claim 9, Bush differs and does not teach the thickness of the IR layer and does not teach a protection layer.
	Nomura teaches the thickness of the infrared reflecting layer is applied by deposition and is 0.03 to 0.09 micron [0050] which is within the claimed range.  The infrared reflective layer also is non-breathable. The infrared reflective layer also is non-breathable. The thickness of the protective film 16 falls in a range of 5 to 25 micron. If 
	Pirityi teaches the thickness of the aluminum layer is 0.2 nm to 80 micron (page 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thin vapor deposited metal layer motivated to produce a lighter weight and non-breathable laminate. It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the thickness of protective film motivated to optimize the IR transmittance.
	As to claim 10, Bush teaches the metalized fibers are metalized with aluminum [0021].
	As to claim 11, Bush teaches the total thickness of the fibrous structure may depend upon the number and thickness of the individual layers.  Bush teaches a thickness of 0.5 mm or more or 175 mm or less [0037].  Bush teaches the thickness can be selected for the desired properties of insulative and air permeability [0038]. The fibrous structure can be tuned to exhibit a desired thermal conductivity and when thermoformed will have lower thickness [0040].  The low density fibrous material can be 1.5 mm to 50 mm [0043].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to select a thickness in the claimed range motivated to produce vehicle headliner with the desired thermal properties and air permeability.
As to claim 13, Bush teaches thermoplastic resins in the fibrous matrix central layer 12 which is equated with the claimed base layer.  Bush teaches thermoplastic materials such as polypropylene sheaths as the binder fibers [0024].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bush (US 2020/0331230) in view of Nomura et al (US 2013/0164528) and Pirityi (WO99/60222) as evidenced by Polyamide melt temperature in Polymer Properties Database and in further view of Bahukudumbi (US 20100112881).
As to claim 12, Bush teaches a facing layer 16, which is equated with the skin layer claimed.  Bush teaches the facing layers can be various multiple layer combinations of films and nonwovens.  
	Bush differs and does not teach the skin layer include a nonwoven, a urethane foam and a knit layer.  Bush teaches a structure free of foam.
Burgin, Nomura, Pirityi and Wang differ and do not teach outer layers of nonwoven, foam and knit.
Bahukudumbi is directed to automotive headliners and interior trim components that include a fibrous core layer of polypropylene binder fibers and structural fibers such as glass fibers [0024]-[0026]. The porous nonwoven core layer is covered with a foam 145 and decorative fabric layer such as a knit layer 143 (Fig. 8) [0032] and [0047].  Fig. 9 shows a scrim 162 attached to the core fibrous layer and then the foam 168 and knit outer layer 170 [0049].  The scrims is referred to a spunbond adhesive scrim [0001] which is a nonwoven.

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the nonwoven-foam-knit layer on the interior trim motivated to improve the aesthetic appeal by the knit layer and improve the acoustical performance of the headliner.

Response to Arguments
Applicant's amendments and arguments filed 7/1/2021 have been fully considered but they are persuasive regarding the 35 USC 112(b) rejection over the term non-stretched resin and the rejection is withdrawn.  However, as there is no specific disclosed method of stretching, the absence of a teaching of stretching in the prior art will be considered a non-stretched film.  
Applicant’s amendments and arguments, with respect to the 35 USC 103 over Burgin, Nomura, Pirityi, Wang (US20160207283) as evidenced by Polymer Properties Database have been fully considered and are not persuasive.  An additional new rejection under 35 USC 103 is presented over Bush in view of Nomura, Pirityi and Polymer Database is presented as Bush teaches the same claimed features.  New rejections are presented over newly presented claims 12 and 13.
Applicant argues that Burgin teaches an additional foam layer in between the fiber matrix layer l0 and the skin layer 13 that is a foam layer 11 and therefore does not meet the claimed limitation of a skin in direct contact with the base layer. 

Applicant argues the reference Nomura and states that Nomura teaches a polyester or polypropylene based protective film and fails to teach or suggest the claimed polyamide film.  Additionally, Applicant states that Nomura teaches adhesive layers and that adhesives are not disclosed in the present invention. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nomura is relied upon for teaching an IR metal layer with a protective layer.  Wherein Nomura teaches a protective layer that is polyester and does not teach a polyamide, the reference Pirityi is relied upon for teaching protective layers could be either polyester or polyamide and in the absence of unexpected results, it would have been obvious to substitute one known material for another.
Applicant is arguing limitations that are not in the claims.  The claims do not exclude adhesive layers.  The claims do not exclude additional layers.
Applicant argues the Pirityi reference and states that the foil layer is positioned inside the vehicle behind the windscreen so that the reflecting side faces outwards.  Applicant submit Pirityi lacks any description that it is disposed on the interior side of the roof.

Applicant argues the reference Wang and teaches a composite having a permeable core layer including thermoplastic and reinforcing fibers, a film and tie layer and cover layer.  Applicant submits that Wang does not disclose an infrared reflecting layer and therefore Wang does not teach or suggest the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang is relied upon for teaching a headliner material for use as vehicle interior or trim that employ a fibrous matrix of glass and polyolefin thermoplastic materials.  Wang is not relied upon for teaching the IR metal layer.  Burgin, Nomura and Pirityi all teach the feature of an IR metal layer in a headliner material.  Burgin and Nomura teach fibrous matrix of fibers and thermoplastic resins, but fail to disclose the combination of glass fibers and thermoplastic polyolefin resin.  Burgin and Nomura teach fibers and thermoplastic resins and it would have been obvious to substitute known materials motivated to make a headliner material with the desired thermal and acoustic properties provided by porous fibrous matrix layers.
Applicant does not present any new arguments with respect to dependent claims 8-11 and therefore as the rejections over claim 1 is maintained, similarly the rejections over claims 9-11 are maintained.  Claim 8 is cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759